 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESSIE DORSEY,                                     Case No.: 3:20-cv-00843-JAH-LL
     CDCR #AF-6022,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            (1) DISMISSING CLAIMS AND
14
                                                        DEFENDANTS PURSUANT TO 28
15   S. ROBERTS; R.B. CHAM; D. BATES;                   U.S.C. SECTION 1915(e)(2) AND 28
     M. GARIKAPARTHI; P. SHAKIBA; G.                    U.S.C. SECTION 1915A(b);
16
     CASIAN; V. SILVA; J. BATES,
17                                                      AND
                                    Defendants.
18
                                                        (2) DIRECTING U.S. MARSHAL TO
19                                                      EFFECT SERVICE UPON
                                                        DEFENDANT SHAKIBA PURSUANT
20
                                                        TO 28 U.S.C. SECTION 1915(d) AND
21                                                      FED. R. CIV. P. 4(c)(3)
22
23
24         Plaintiff Jessie Dorsey, currently incarcerated at the Richard J. Donovan
25   Correctional Facility (“RJD”), is proceeding pro se and in forma pauperis (“IFP”) in this
26   civil rights action pursuant to 42 U.S.C. Section 1983. (See ECF No. 7, at 10.)
27         The Court previously dismissed Plaintiff’s initial Complaint, ECF No. 1, for failure
28   to state a claim upon which relief may be granted pursuant to 28 U.S.C. Section
                                                    1
                                                                              3:20-cv-00843-JAH-LL
 1   1915(e)(2)(B) and 28 U.S.C. Section 1915A(b) and granted leave to amend. (See ECF No.
 2   7, at 11.) Plaintiff timely filed a First Amended Complaint. (See ECF No. 10, FAC.)
 3   I.      Screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section 1915A(b)
 4           A. Standard of Review
 5           Because Plaintiff is a prisoner and is proceeding IFP, his First Amended Complaint
 6   requires a pre-answer screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section
 7   1915A(b). Under these statutes, the Court must sua sponte dismiss a prisoner’s IFP
 8   complaint, or any portion of it, which is frivolous, malicious, fails to state a claim, or seeks
 9   damages from defendants who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27
10   (9th Cir. 2000) (en banc) (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson,
11   621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The
12   purpose of [screening] is ‘to ensure that the targets of frivolous or malicious suits need not
13   bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir.
14   2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
15   2012)).
16           “The standard for determining whether a plaintiff has failed to state a claim upon
17   which relief can be granted under Section 1915(e)(2)(B)(ii) is the same as the Federal Rule
18   of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
19   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
20   Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the familiar
21   standard applied in the context of failure to state a claim under Federal Rule of Civil
22   Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual
23   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
24   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
25   1121.
26           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
27   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
28   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
                                                    2
                                                                                  3:20-cv-00843-JAH-LL
 1   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
 2   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
 3   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
 4   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
 5          B. Plaintiff’s Factual Allegations
 6          Plaintiff’s claims focus on the allegedly deficient course of medical treatment he
 7   received for knee and ankle problems between 2012 and 2019. (See FAC at 2.) Although
 8   the sequence of events is somewhat unclear, for most of that period, Plaintiff’s care focused
 9   on “conservative measures,” including steroid injections, which gave Plaintiff only
10   temporary relief from his chronic pain and reduced mobility. (See id. at 3.) According to
11   Plaintiff, “[t]hese ‘conservative measures’ were seemingly based on witchcraft
12   medincintry [sic] and fin[ancial] conservation.” (See id.)
13          In early 2013, Plaintiff was admitted to “Alvarado Hospital Medical Center LLC”
14   for a surgical procedure, an arthroscopic meniscectomy, which was performed by
15   Defendant Dr. Roman Cham. (See id. at 2-3.) After the surgery, Plaintiff received care
16   from Defendant Dr. Darryl Bates, who allegedly used conservative and “superficial”
17   measures that “did nothing to [alleviate] . . . [P]laintiff’s pain and suffering,” and that after
18   the procedure he did not receive accommodations. (See id. at 3.) Plaintiff also alleges that
19   Defendant D. Bates “could not perform his duty,” noting a “‘lack of time.’” (See id.)
20          By the end of 2014, after two years of symptoms, Plaintiff received
21   accommodations, presumably for his reduced mobility. (See id. at 3-4.) Plaintiff does not
22   describe those accommodations, but states that “[t]he level of treatment provided by RJD
23   Defendants does not meet the bar of ‘equal and fair’ by any standards,” and contends that
24   he was subjected to cruel and unusual punishment on account of “‘conservatism and lack
25   of time’ among other constitutional violations.” (Id. at 4 (internal quotation marks in
26   original).)
27          Much of the First Amended Complaint focuses on the conduct of Plaintiff’s four
28   primary care physicians, Defendants Dr. M. Garikaparthi, Dr. P. Shakiba, Dr. G. Casian,
                                                     3
                                                                                   3:20-cv-00843-JAH-LL
 1   and Dr. J. Silva. Defendant Garikaparthi allegedly diagnosed Plaintiff with knee and ankle
 2   problems and ordered certain accommodations, but allegedly “did absolutely nothing to
 3   relief [Plaintiff’s] chronic pain . . . .” (See id.) Although Plaintiff pursued a variety of
 4   treatments suggested by Defendant Garikaparthi, his condition continued to worsen. (See
 5   id. at 4-5.) After Defendant Shakiba became Plaintiff’s primary care physician, he
 6   reviewed the results of an MRI “approved . . . by [Defendant] S. Roberts M.D..” which
 7   showed certain knee conditions, and recommended another knee surgery. (See id. at 5.)
 8   Despite that recommendation, Defendant Shakiba allegedly “cancelled follow-up
 9   appointments, and refused to see [Plaintiff] to discuss new develop[]ments with his right
10   knee,” and “ignored the complaints and pain reduction request [sic] submitted by [Plaintiff]
11   as per RJD policy.” (See id.) Plaintiff’s care was allegedly delayed as a result, and he
12   developed additional complications, including pain in his other knee. (See id.)
13          Subsequently, Defendant Casian became Plaintiff’s primary care physician. (See id.
14   at 7.) Plaintiff alleges that Casian failed “to adequately treat the Plaintiff and to provide
15   medication that would relieve . . . his . . . chronic pain,” and “ignored the facts and
16   continued to delay tests based on cost,” causing Plaintiff’s condition to worsen and
17   increasing his pain. (See id.) Plaintiff makes similar allegations against Defendant Silva,
18   who also served as Plaintiff’s primary care physician. (See id. at 8.) According to Plaintiff,
19   Silva found that Plaintiff’s conditions were serious, but “did little or next to nothing to
20   address and to treat the underlying problem,” and that his involvement in Plaintiff’s care
21   “did not improve the Plaintiff’s condition, but in fact added to the ongoing constitutional
22   violations . . . .” (Id.)
23          In mid-2018, Plaintiff’s surgeon, Defendant Cham, was again recommending
24   surgery, noting after a conference that Plaintiff “‘will not probably benefit from any
25   surg[e]ry that is less than a total knee replacement.’” (Id. at 9 (quoting medical records).)
26   After receiving a second opinion, Plaintiff agreed to undergo surgery, including a right
27   knee replacement. (See id.at 9.) The procedure was performed by Defendant Dr. J. Bates
28   on May 8, 2019. (Id.) Although the knee replacement seems to have temporarily helped
                                                   4
                                                                                 3:20-cv-00843-JAH-LL
 1   Plaintiff, by July 4, 2019 he was again experiencing “right knee locking, buckling, and
 2   pain.” (See id.) Those symptoms have continued since then despite Plaintiff completing
 3   physical therapy and recommended workouts. (See id.)
 4         Plaintiff alleges that Defendants are liable in their official capacities for violating his
 5   Eighth Amendment right to adequate medical care and seeks compensatory and punitive
 6   damages in an unspecified amount. (See id. at 10.)
 7         C. Analysis
 8         As an initial matter, Plaintiff’s claims against Defendants in their official capacities
 9   must be dismissed. The Eleventh Amendment bars official capacity damages claims
10   brought under Section 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71
11   (1989); Kentucky v. Graham, 473 U.S. 159, 166-67 (1985). As a result, Plaintiff’s official
12   capacity claims must be dismissed sua sponte for failure to state a claim. See Will, 491
13   U.S. at 71; Graham, 473 U.S. at 169; see also 28 U.S.C. § 1915(e)(2)(B)(ii); 28 U.S.C. §
14   1915A(b)(1).      The Court nevertheless liberally construes Plaintiff’s First Amended
15   Complaint as alleging identical claims against Defendants in their individual capacities,
16   and as a result will analyze the substance of Plaintiff’s claims. See Watison, 668 F.3d at
17   1112 (explaining that pro se complaints must be liberally construed).
18         The Eighth Amendment requires that inmates have “ready access to adequate
19   medical care,” Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), and “deliberate
20   indifference to serious medical needs of prisoners” violates the Eighth Amendment. Estelle
21   v. Gamble, 429 U.S. 97, 104 (1976). “Deliberate indifference ‘may appear when prison
22   officials deny, delay or intentionally interfere with medical treatment, or it may be shown
23   in the way in which prison physicians provide medical care.’” Colwell v. Bannister, 763
24   F.3d 1060, 1066 (9th Cir. 2014) (quoting Hutchinson v. United States, 838 F.2d 390, 394
25   (9th Cir. 1988)). “A prison official acts with ‘deliberate indifference . . . only if the [prison
26   official] knows of and disregards an excessive risk to inmate health and safety.’” Toguchi
27   v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Gibson v. Cnty. of Washoe, 290
28   F.3d 1175, 1187 (9th Cir. 2002), overruled on other grounds by Castro v. Cnty. of Los
                                                     5
                                                                                   3:20-cv-00843-JAH-LL
 1   Angeles, 833 F.3d 1060, 1076 (9th Cir. 2016)). “Under this standard, the prison official
 2   must not only ‘be aware of facts from which the inference could be drawn that a substantial
 3   risk of serious harm exists,’ but that person ‘must also draw the inference.’” Id. (quoting
 4   Farmer v. Brennan, 511 U.S. 825, 837 (1994)). “Inadvertent failures to provide adequate
 5   medical care, mere negligence or medical malpractice, delays in providing care (without
 6   more), and differences of opinion over what medical treatment or course of care is proper,
 7   are all insufficient to constitute an Eighth Amendment violation.” Norvell v. Roberts, No.
 8   20-cv-0512 JLS (NLS), 2020 WL 4464454, at *4 (S.D. Cal. Aug. 4, 2020) (citing Estelle,
 9   429 U.S. at 105-07; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Shapley v. Nev.
10   Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)).
11         The Court finds that as to Defendant Shakiba, Plaintiff’s First Amended Complaint
12   contains a plausible claim of deliberate indifference to serious medical needs sufficient to
13   surpass the “low threshold” set for sua sponte screening required by 28 U.S.C. Sections
14   1915(e)(2) and 1915A(b). See Iqbal, 556 U.S. at 678; Wilhelm, 680 F.3d at 1123; see also
15   Estelle, 429 U.S. at 104 (“[D]eliberate indifference to serious medical needs of prisoners”
16   violates the Eighth Amendment); Colwell, 763 F.3d at 1066. Plaintiff’s allegation that
17   Defendant Shakiba intentionally delayed medical care and that Plaintiff developed
18   complications as a result is sufficient at this stage to state a claim. See Gray v. Hernandez,
19   651 F. Supp. 2d 1167, 1185 (S.D. Cal. 2009) (explaining that delays in treatment “must
20   cause substantial harm” in order to violate the Eighth Amendment (citing Wood v.
21   Housewright, 900 F.2d 1332 (9th Cir. 1990))). Nevertheless, the Court cautions Plaintiff
22   that the sua sponte screening process is “cumulative of, not a substitute for, any subsequent
23   [motion to dismiss] that the defendant may choose to bring.” See Teahan v. Wilhelm, 481
24   F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
25         Plaintiff’s claims against Defendants Roberts, Cham, D. Bates, J. Bates,
26   Garikaparthi, Casian, and Silva must be dismissed for failure to state a claim upon which
27   relief may be granted. As the Court explained in its Order dismissing Plaintiff’s initial
28   Complaint, “[a]t best Plaintiff alleges that the treatment performed by these Defendants
                                                   6
                                                                                 3:20-cv-00843-JAH-LL
 1   failed to remedy his underlying conditions.” See ECF No. 7, at 9. “[A] prison official does
 2   not exhibit deliberate indifference to a serious medical need simply because she prescribes
 3   a course of treatment that proves ineffective.” Nicholson v. Finander, No. CV 12-9993-
 4   FMO (JEM), 2014 WL 8095187, at *9 (C.D. Cal. Oct. 24, 2014), report &
 5   recommendation adopted 2015 WL 1006551 (C.D. Cal. Mar. 5, 2015). Although Plaintiff
 6   clearly disagrees with the remaining Defendants’ decisions to use what he refers to as
 7   “conservative measures” to address Plaintiff’s knee and ankle conditions, “to prevail on a
 8   claim involving choices between alternative courses of treatment, a prisoner must show
 9   that the chosen course of treatment ‘was medically unacceptable under the circumstances,’
10   and was chosen ‘in conscious disregard of an excessive risk to [the prisoner’s] health.’”
11   Toguchi, 391 F.3d at 1058 (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).
12   Plaintiff has not plausibly alleged that the plan of treatment chosen by the remaining
13   Defendants was medically unacceptable or that it was chosen in “conscious disregard” to
14   Plaintiff’s health. See Reynolds v. Wash. Dep’t of Corrs., 724 F. App’x 604 (9th Cir. 2018)
15   (rejecting prisoner’s argument that decision to “‘continue with conservative management’”
16   of back conditions was deliberately indifferent). This is true despite Plaintiff’s allegations
17   that the remaining Defendants decisions were driven, at least in part, by concerns about
18   cost or lack of time. See Nava v. Velardi, No. 15cv1156-AJB(BLM), 2018 WL 3773848,
19   at *13 (S.D. Cal. Aug. 9, 2018) (“To the extent Plaintiff is arguing that a prison doctor
20   cannot consider medical costs or other prison policies . . . , Plaintiff is wrong.” (collecting
21   cases)); see also Peralta v. Dillard, 744 F.3d 1076, 1084 (9th Cir. 2014) (en banc) (“A
22   prison medical official who fails to provided needed treatment because he lacks the
23   necessary resources can hardly be said to have intended to punish the inmate.”); Moore v.
24   Rotman, No. 1:10-cv-00738-SKO PC, 2010 WL 4877812, at *3 (E.D. Cal. Nov. 23, 2010)
25   (concluding that inability to see doctor on three occasions due to lack of time constituted
26   “isolated incidents of neglect, and d[id] not constitute deliberate indifference . . . .”).
27         Accordingly, Plaintiff’s claims against Defendants Roberts, Cham, D. Bates, J.
28   Bates, Garikaparthi, Casian, and Silva are dismissed in their entirety for failure to state a
                                                     7
                                                                                   3:20-cv-00843-JAH-LL
 1   claim upon which relief may be granted.              See 28 U.S.C. § 1915(e)(2); 28 U.S.C.
 2   § 1915A(b).
 3            D. Leave to Amend
 4            Because Plaintiff has already been provided a short and plain statement of his
 5   pleading deficiencies, as well as an opportunity to amend those claims to no avail, the Court
 6   finds that granting further leave to amend on the claims dismissed in this Order would be
 7   futile. See Gonzalez v. Planned Parenthood, 759 F.3d 1112, 1116 (9th Cir. 2014)
 8   (“‘Futility of amendment can, by itself, justify the denial of . . . leave to amend.’”) (quoting
 9   Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc
10   Corp., 552 F.3d 981, 1007 (9th Cir. 2009) (“[W]here the plaintiff has previously been
11   granted leave to amend and has subsequently failed to add the requisite particularity to its
12   claims, [t]he district court’s discretion to deny leave to amend is particularly broad.”
13   (internal quotation marks omitted) (second alteration in original)).
14   II.      Conclusion and Orders
15            For the reasons discussed, the Court:
16         1. DISMISSES Plaintiff’s claims against all Defendants in their official capacities and
17            his claims against Defendants Roberts, Cham, D. Bates, J. Bates, Garikaparthi,
18            Casian, and Silva in their entirety sua sponte for failure to state a claim upon which
19            relief may be granted pursuant to 28 U.S.C. Sections 1915(e)(2)(B)(ii) and
20            1915A(b)(1) and without further leave to amend.
21         2. DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen Allison,
22            Secretary, California Department of Corrections and Rehabilitation, P.O. Box
23            942883, Sacramento, California, 94283-0001.
24         3. DIRECTS the Clerk to terminate as parties to this action Defendants Roberts, Cham,
25            D. Bates, J. Bates, Garikaparthi, Casian, and Silva.
26         4. DIRECTS the Clerk to issue a summons as to Plaintiff’s First Amended Complaint,
27            Doc. No. 10, upon Defendant Shakiba and forward it to Plaintiff along with a blank
28            U.S. Marshal Form 285. In addition, the Clerk will provide Plaintiff with a certified
                                                      8
                                                                                  3:20-cv-00843-JAH-LL
 1            copy of this Order, a certified copy of his First Amended Complaint, and the
 2            summons so that he may serve Defendant. Upon receipt of this “IFP Package,”
 3            Plaintiff must complete the Form 285 as completely and accurately as possible,
 4            include an address where Defendant may be served, see S.D. Cal. Civ. L.R. 4.1.c,
 5            and return it to the United States Marshal according to the instructions the Clerk
 6            provides in the letter accompanying his IFP package.
 7         5. ORDERS the U.S. Marshal to serve a copy of the Complaint and summons upon
 8            Defendant Shakiba as directed by Plaintiff on the USM Form 285 provided to him.
 9            All costs of that service will be advanced by the United States. See 28 U.S.C. §
10            1915(d); Fed. R. Civ. P. 4(c)(3).
11         6. ORDERS Defendant Shakiba, once served, to reply to Plaintiff’s Complaint within
12            the time provided by the applicable provisions of Federal Rule of Civil Procedure
13            12(a).   See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be
14            permitted to “waive the right to reply to any action brought by a prisoner confined
15            in any jail, prison, or other correctional facility under section 1983,” once the Court
16            has conducted its sua sponte screening pursuant to 28 U.S.C. Sections 1915(e)(2)
17            and 1915A(b), and thus, has made a preliminary determination based on the face on
18            the pleading alone that Plaintiff has a “reasonable opportunity to prevail on the
19            merits,” defendant is required to respond).
20         7. ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to serve
21            upon Defendant Shakiba, or, if appearance has been entered by counsel, upon
22            Defendant’s counsel, a copy of every further pleading, motion, or other document
23            submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b).
24   ///
25   ///
26   ///
27   ///
28   ///
                                                     9
                                                                                   3:20-cv-00843-JAH-LL
 1        Plaintiff must include with every original document he seeks to file with the Clerk
 2        of the Court a certificate stating the manner in which a true and correct copy of that
 3        document has been served on the Defendant or Defendant’s counsel, and the date of
 4        that service. See S.D. Cal. Civ. L.R. 5.2. Any document received by the Court which
 5        has not been properly filed with the Clerk, or which fails to include a Certificate of
 6        Service upon Defendant, may be disregarded.
 7        IT IS SO ORDERED.
 8
 9   Dated:   June 29, 2021
10                                             Hon. John A. Houston
                                               United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
                                                                              3:20-cv-00843-JAH-LL
